 



EXHIBIT 10.2
INVESTOR RIGHTS AGREEMENT
     This Investor Rights Agreement (this “Agreement”) is made and entered into
effective as of January 4, 2007, by and among Adena Minerals, LLC, a Delaware
limited liability company (the “Investor”), NRP (GP) LP, a Delaware limited
partnership (the “General Partner”), and GP Natural Resource Partners LLC, a
Delaware limited liability (the “Company”) and Robertson Coal Management LLC, a
Delaware limited liability company (the “Sole Member,” and collectively with the
General Partner and the Company, the “Partnership Parties”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”
R E C I T A L S
     A. The Company is the general partner of the General Partner.
     B. In connection with the execution and delivery of this Agreement the
Investor has entered into an agreement to acquire 3,913,080 Common Units and
541,956 Class B Units of Natural Resource Partners L.P., a Delaware limited
partnership (the “Partnership”), (each as defined in that certain Second Amended
and Restated Agreement of Limited Partnership of the Partnership dated of even
date herewith) and an aggregate 22% partner interest in the General Partner
(pursuant to that
certain Contribution Agreement dated as of December 14, 2006 (the “Contribution
Agreement”) by and among the Partnership, the General Partner, NRP (Operating)
LLC, a wholly owned subsidiary of the Partnership, Adena and Foresight Reserves
LP) (such Common Units, Class B Units and limited partner interests,
collectively, the “Transaction Interests”).
     C. As a condition to the Investor’s acquisition of the Transaction
Interests, the Partnership Parties have agreed to grant the Investor certain
management and investor rights as more fully set forth herein and the Investor
has agreed to be bound by the obligations set forth herein.
     NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
promises hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1. REPRESENTATIONS AND WARRANTIES.
     1.1 Representations and Warranties by the Investor: The Investor hereby
represents and warrants to the Partnership Parties as follows:
          (a) Authorization and Execution. (i) The Investor has all requisite
limited liability company power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement; (ii) the
execution, delivery and performance of this Agreement by the Investor and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite limited liability company action on the part of the Investor;
(iii) this Agreement has been duly executed and delivered by the Investor and
constitutes a legal, valid

 



--------------------------------------------------------------------------------



 



and binding obligation of the Investor, enforceable against it in accordance
with its terms, subject as to enforceability, to bankruptcy, insolvency,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditors’ rights and to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law); and (iv) no governmental consent, approval, authorization, notification,
license or clearance, and no filing or registration by the Investor with any
governmental or regulatory authority, is required in order to permit the
Investor to perform its obligations under this Agreement, except for such as
have been obtained.
          (b) Non-Contravention. The execution and delivery by the Investor of
this Agreement, the performance by the Investor of its obligations hereunder,
the consummation of the transactions contemplated hereby by the Investor and
compliance by the Investor with the provisions hereof do not conflict with or
result in any violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to right of termination, cancellation or
acceleration of any obligation or to the loss of a benefit under, or give rise
to a right of purchase under, result in the creation of any lien on any of the
assets of the Investor or otherwise result in a detriment to the Investor under,
(i) the certificate of formation or limited liability company operating
agreement of the Investor (each as amended to date), (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license to which the Investor is a
party or by which the Investor or any of its properties or assets is bound,
(iii) any joint venture or ownership arrangement or (iv) any judgment, decree,
order, writ, statute, rule or regulation applicable to the Investor or any of
its properties or assets that would materially and adversely affect the
business, assets, liabilities, financial condition, operations or prospects of
the Investor.
     1.2 Representations and Warranties by the Partnership Parties. Each of the
Partnership Parties represents and warrants to the Investor as follows:
          (a) Authorization and Execution. (i) Each Partnership Party has all
requisite limited partnership or limited liability company power and authority,
as the case may be, to execute and deliver this Agreement and to perform its
obligations under this Agreement; (ii) the execution, delivery and performance
of this Agreement by each Partnership Party and the consummation of the
transactions contemplated hereby have been duly authorized by all requisite
limited partnership or limited liability company action, as the case may be, on
the part of such Partnership Party; (iii) this Agreement has been duly executed
and delivered by each Partnership Party and constitutes a legal, valid and
binding obligation of such Partnership Party, enforceable against it in
accordance with its terms, subject as to enforceability, to bankruptcy,
insolvency, reorganization, moratorium and other laws of general applicability
relating to or affecting creditors’ rights and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and (iv) no governmental consent, approval, authorization,
notification, license or clearance, and no filing or registration by any
Partnership Party with any governmental or regulatory authority, is required in
order to permit any Partnership Party to perform its obligations under this
Agreement, except for such as have been obtained.

2



--------------------------------------------------------------------------------



 



          (b) Non-Contravention. The execution and delivery by each Partnership
Party of this Agreement, the performance by each Partnership Party of its
obligations hereunder, the consummation of the transactions contemplated hereby
by each Partnership Party and compliance by each Partnership Party with the
provisions hereof do not conflict with or result in any violation of, or default
(with or without notice or lapse of time, or both) under, or give rise to right
of termination, cancellation or acceleration of any obligation or to the loss of
a benefit under, or give rise to a right of purchase under, result in the
creation of any lien on any of the assets of any Partnership Party or otherwise
result in a detriment to any Partnership Party under, (i) the certificate of
limited partnership, certificate of formation, agreement of limited partnership
or limited liability company operating agreement of any Partnership Party (each
as amended to date), (ii) any loan or credit agreement, note, bond, mortgage,
indenture, lease or other agreement, instrument, permit, concession, franchise
or license to which any Partnership Party is a party or by which any Partnership
Party or any of its properties or assets is bound, (iii) any joint venture or
ownership arrangement or (iv) any judgment, decree, order, writ, statute, rule
or regulation applicable to any Partnership Party or any of its properties or
assets that would materially and adversely affect the business, assets,
liabilities, financial condition, operations or prospects of such Partnership
Party.
2. MANAGEMENT RIGHTS.
     2.1 The Investor shall be entitled to designate two directors of the board
of directors (the “Board”) of the Company (including for purposes of this
Section 2 any Affiliate of the Company that serves as the successor general
partner of the General Partner) (the “Investor Directors”), one of whom shall be
an “Independent Director” as such term is defined in the Company’s Fourth
Amended and Restated Limited Liability Company Agreement, as such agreement may
be amended from time to time (the “Operating Agreement”). The Independent
Director shall be subject to the approval of Compensation, Nominating and
Governance Committee (the “Nominating Committee”) of the Board, which approval
shall not be unreasonably withheld, delayed or conditioned. On or before
April 4, 2007, the Investor shall provide the Company with a notice (the
“Director Notice”) identifying the Independent Director. The Sole Member shall
cooperate with respect to electing the directors designated by the Investor,
including nominating the Investor Directors for election and voting in favor of
the Investor Directors designated by the Investor (who, with respect to the
Independent Director, shall be the individual designated in the Director Notice,
unless otherwise indicated in a subsequent notice delivered by the Investor to
the Company and who shall be subject to the approval of the Nominating
Committee). The Independent Director shall commence his or her service on the
Board on or before the tenth business day following the Company’s receipt of the
Director Notice or on such later date as specified by the Investor therein. Each
Investor Director shall hold office until his or her successor is elected
pursuant to the terms of this Section 2 or until his or her earlier death,
resignation or removal.
     2.2 The initial term of each Investor Director shall expire at the next
annual meeting of the members of the Company or an earlier special meeting of
the members of the Company called for the purpose of electing Directors to the
Board. At any such meeting (the “Initial Meeting”), and at all similar,
subsequent meetings of the members of the Company held for the purpose of
electing directors to the Board, the Sole Member shall cooperate with respect to

3



--------------------------------------------------------------------------------



 



electing the directors designated by the Investor, including nominating the
Investor Directors for election and voting in favor of the Investor Directors
designated by the Investor (who shall be the individuals designated herein and
in the Director Notice, unless otherwise indicated in a subsequent notice
delivered by the Investor to the Company). At the Initial Meeting and all such
meetings held thereafter prior to an Investor Director Resignation Event (as
defined below), the Investor Directors shall be elected to serve annual terms
expiring on the date of the annual meeting of members of the Company following
such election.
     2.3 The Investor may remove an Investor Director (other than an Independent
Director) at any time, with or without cause, and the Sole Member shall
cooperate with respect to such removal, including voting in favor of such
removal. Independent Directors may only be removed as provided in the Operating
Agreement. In the event of the death, resignation or removal of an Investor
Director, the Investor may designate a replacement Investor Director, who shall
be subject to the approval of the Nominating Committee in the case of an
Independent Director.
     2.4 The Investor Directors shall serve on the Board in accordance with the
terms of the Operating Agreement and shall be entitled to all rights and
protections provided thereunder to directors generally. The Company and the Sole
Member shall amend Section 7 of the Operating Agreement to reflect the
Investor’s rights to designate the Investor Directors and as otherwise necessary
to reflect the provisions of Section 2 of this Agreement.
     2.5 At the election of the Investor, the Board shall appoint the Investor
Director who is not the Independent Director to serve as a voting member of any
executive (or similar) committee as well as any other committee of the Board for
which such person meets the qualifications, the Board shall appoint the
Independent Director to serve as a voting member of at least one committee of
the Board for which such person meets the qualifications, which committee shall
be selected by the Board, and the Sole Member shall cooperate with respect to
causing such appointments.
     2.6 The Investor’s right to appoint the Investor Directors shall continue
so long as (a) the Put Right or the Call Right (each as defined in the Third
Amended and Restated Limited Partnership Agreement of the General Partner of
even date herewith (as further amended, modified or supplemented from time to
time after the date hereof, the “General Partner Partnership Agreement”)) has
not been exercised by the Investor or the General Partner and (b) the Investor
beneficially owns (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended) either (i) an amount of limited partner interests in the
Partnership comprising more than 5% of the aggregate limited partner interest in
the Partnership then issued and outstanding; or (ii) an amount of limited
partner interests in the General Partner comprising more than 5% of the limited
partner interests in the General Partner then issued and outstanding (the
failure to meet the ownership test in this clause (ii) is the “Amendment
Trigger”). Upon the earlier to occur of (x) the exercise of the Put Right or the
Call Right (each as defined in the General Partner Partnership Agreement) by
either the Investor sending a “Put Notice” or the General Partner sending a
“Call Notice” (each as defined in the General Partner Partnership Agreement) or
(y) such time that the Investor’s holdings of limited partner interests in the
Partnership and limited partner interests in the General Partner satisfy neither
of the two

4



--------------------------------------------------------------------------------



 



conditions of clause (b) above (the occurrence of the events in clause (x) or
clause (y), the “Investor Director Resignation Event”), the Sole Member may
immediately vote to remove the Investor Directors if they have not previously
resigned from the Board, and all of the Investor’s rights under this Section 2
shall terminate.
     2.7 Until the Amendment Trigger has occurred, no amendment to the Fourth
Amended and Restated Limited Liability Company Agreement of the Company of even
date herewith (as amended, modified or supplemented from time to time after the
date hereof, the “Company LLC Agreement”) that adversely affects the economic
rights of the Investor in any respect, or the other rights of the Investor, in
any material respect, under the Company LLC Agreement (including a dissolution
of the Company), shall be effective without the written consent of the Investor
(in addition to all other persons required to consent pursuant to
Section 13.2(a) of the Company LLC Agreement).
     2.8 So long as the Investor has the right to appoint Investor Directors
pursuant to this Section 2, the Investor shall have the right to have one
observer (the “Observer”) attend each meeting of the Board. The Observer shall
execute a confidentiality agreement substantially in the form attached hereto as
Exhibit A prior to the first Board meeting attended by the Observer, and unless
the Investor and the Company otherwise agree (such agreement not to be
unreasonably withheld), the Observer shall be Chris Cline. The Observer shall
have no voting rights as a member of the Board but shall be entitled to receive
copies of all information distributed to the Board and to attend all meetings of
the Board.
     2.9 So long as the Investor’s holdings of limited partner interests in the
Partnership or limited partner interests in the General Partner satisfy either
of the conditions in Section 2.6(b), the sale or other disposition by the
Partnership, the General Partner or any subsidiary of the Partnership of any
entity or assets contributed to the Partnership, the General Partner or any
subsidiary of the Partnership by the Investor or any of its affiliates shall
require the written consent of the Investor which consent may be withheld in its
sole discretion and without regard to any fiduciary or other duty or any
reasonableness standard but solely with regard to the best interests of the
Investor and its beneficial owners. Any purported sale or other disposition by
the Partnership, the General Partner or any subsidiary of the Partnership of any
entity or assets contributed to the Partnership, the General Partner or any
subsidiary of the Partnership by the Investor or any of its affiliates without
such consent shall be null and void ab initio.
3. ASSIGNMENT, AMENDMENT AND TERMINATION.
     3.1 Assignment. Notwithstanding anything herein to the contrary:
          (a) Management Rights. The rights of the Investor under Section 2 may
be assigned to any Affiliate (as defined in the Contribution Agreement) of
Investor in conjunction with an assignment of Investor’s partnership interest in
the General Partner to an Affiliate of the Investor.
          (b) Other Rights. Any other rights under this Agreement may be
assigned only with the consent of both the Investor and the General Partner.

5



--------------------------------------------------------------------------------



 



     3.2 Amendment of Rights. Any provision of this Agreement may be amended and
the observance thereof may be waived (either generally or in a particular
instance and either retroactively or prospectively) with the written consent of
each party hereto.
4. GENERAL PROVISIONS.
     4.1. Notices. All notices or requests or consents provided for or permitted
to be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 4.1:
ANY PARTNERSHIP PARTY:
c/o General Partner
601 Jefferson, Suite 3600
Houston, Texas 77002
Telephone: (713) 751-7516
Facsimile: (713) 751-7517
Attention: Vice President and General Counsel
AND
c/o General Partner
1035 3rd Avenue, Suite 300
Huntington, West Virginia 25727-2827
Telephone: (304) 522-5757
Facsimile: (304) 522-5401
Attention: President and Chief Operating Officer
With a copy (not itself constituting notice) to:
Vinson & Elkins LLP
1001 Fannin, Suite 2500
Houston, Texas 77002
Telephone: (713) 758-3706
Facsimile: (713) 615-5859
Attention: Dan A. Fleckman

6



--------------------------------------------------------------------------------



 



THE INVESTOR:
c/o Foresight Reserves LP
3801 PGA Boulevard
Suite 903
Palm Beach Gardens, Florida 33410
Telephone: (561) 626-4999
Facsimile: (561) 626-4938
Attention: J. Matthew Fifield
With a copy (not itself constituting notice) to:
Bailey & Glasser LLP
227 Capitol Street
Charleston, West Virginia 25301
Telephone: (304) 345-6555
Facsimile: (304) 342-1110
Attention: Brian A. Glasser
     4.2 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     4.3 Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state. Each Party hereby submits to the jurisdiction of the
state and federal courts in the State of West Virginia and to venue in
Charleston, West Virginia.
     4.4 Severability. Each portion of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
     4.5 Third Parties. Nothing in this Agreement, express or implied, is
intended to confer upon any person, other than the Parties and their successors
and permitted assigns, any rights or remedies under or by reason of this
Agreement.
     4.6 Successors and Assigns. Subject to the provisions of Section 3.1, the
provisions of this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and permitted assigns of the Parties.
     4.7 Construction. As used in this Agreement, unless expressly stated
otherwise or the context requires otherwise, (a) all references to a “Section”
or “subsection” shall be to a Section or subsection of this Agreement, (b) the
words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of
similar import shall refer to this Agreement as a whole and not to a particular
Section, subsection, clause or other subdivision hereof, (c) the words used
herein

7



--------------------------------------------------------------------------------



 



shall include the masculine, feminine and neuter gender, and the singular and
the plural, (d) the word “including” shall mean “including, without limitation”
and (e) the word “day” or “days” shall mean a calendar day or days. The headings
of the Sections of this Agreement are included for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
or interpretation hereof or thereof.
     4.8 Counterparts. This Agreement may be executed simultaneously in any
number of counterparts (including facsimile counterparts), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
     4.9 Specific Performance. Each Partnership Party, on the one hand, and the
Investor, on the other hand, acknowledges and agrees that irreparable injury
would occur in the event any of the provisions of Section 2 were not performed
in accordance with their specific terms or were otherwise breached and that such
injury would be not be compensable in damages. It is accordingly agreed that the
parties hereto shall be entitled to specific enforcement of the terms of
Section 2 (Management Rights), and no party will take any action, directly or
indirectly, in opposition to the other party seeking relief on the grounds that
any other remedy or relief is available at law or in equity.
[Remainder of Page Intentionally Blank]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.

                  Adena Minerals, LLC    
 
           
 
  By:   /s/ Donald Holcomb    
 
     
 
Donald Holcomb    
 
      Authorized Person    
 
                NRP (GP) LP    
 
           
 
  By:   GP Natural Resource Partners LLC,
its general partner    
 
           
 
  By:   /s/ Nick Carter    
 
     
 
Nick Carter
President and Chief Operating Officer    
 
                GP Natural Resource Partners LLC    
 
           
 
  By:   /s/ Nick Carter    
 
     
 
Nick Carter
President and Chief Operating Officer    
 
                Robertson Coal Management LLC    
 
           
 
  By:   /s/ Corbin J. Robertson, Jr.
 
   
 
      Corbin J. Robertson, Jr.    
 
      Sole Member    

SIGNATURE PAGE FOR INVESTOR RIGHTS AGREEMENT

